DETAILED ACTION
This action is in response to the claims filed 22 January 2019 for application 16/254,108 filed 22 January 2019.
Claims 1-20 are pending.
Claims 1-20 are rejected.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1-20 are objected to because of the following informalities:
Claim 1, line 3, plurality of season should read “plurality of seasons”
Claim 1, lines 5-6, each time, t should, for consistency, read “each time t” [comma removed]
Claim 1, line 9, “and” should be added to end of line
Claim 1, line 11, at time t should read “at each time t”
Claim 1, line 15, at a time, T should, for consistency, read “at a time T” [comma removed]
Claim 2, line 2, at the time, T should, for consistency, read “at the time T” [comma removed]
Claim 4, line 2, each time, t should, for consistency, read “each time t” [comma removed]
Claim 8, line 6, plurality of season should read “plurality of seasons”
Claim 8, line 9, each time, t should, for consistency, read “each time t” [comma removed]
Claim 8, line 14, at time t should read “at each time t”
Claim 8, lines 17-18, at a time, T
Claim 9, line 2, at the time, T should, for consistency, read “at the time T” [comma removed]
Claim 11, line 2, each time, t should, for consistency, read “each time t” [comma removed]
Claim 15, line 4, plurality of season should read “plurality of seasons”
Claim 15, lines 6-7, each time, t should, for consistency, read “each time t” [comma removed]
Claim 15, line 10, “and” should be added to end of line
Claim 15, line 12, at time t should read “at each time t”
Claim 15, line 16, at a time, T should, for consistency, read “at a time T” [comma removed]
Claim 16, lines 2-3, at the time, T should, for consistency, read “at the time T” [comma removed]
Claim 18, line 2, each time, t should, for consistency, read “each time t” [comma removed]
Claims 2-7, 9-14, 16-20 are objected to due to their dependence, either directly or indirectly, on claims 1, 2, 4,8, 9, 11, 15, 16, 18
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8-14, 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the actual score difference (line 3) while failing to provide proper antecedent basis for the term. It is suggested that the term be amended to recite “an actual score difference.” Correction or clarification is required.

Claim 8 recited [a] system for predicting the outcome of a sporting event (line 1) while failing to provide proper antecedent basis for “the outcome.” It is suggested that “the outcome” be amended to recite “an outcome.” Correction or clarification is required.

Claim 10 recites the actual score difference (line 3) while failing to provide proper antecedent basis for the term. It is suggested that the term be amended to recite “an actual score difference.” Correction or clarification is required.

Claim 12 recites the one or more lineup encoding features (line 2) while failing to provide proper antecedent basis for the term. It is suggested that the claim be amended to depend from claim 11 instead of claim 8. Correction or clarification is required.

Claim 17 recites the actual score difference (line 3) while failing to provide proper antecedent basis for the term. It is suggested that the term be amended to recite “an actual score difference.” Correction or clarification is required.

Claims 9-14 are rejected under 35 U.S.C. 112(b) due to their dependence, either directly or indirectly, on claims 8, 10, 12.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6, 8, 10-11, 13, 15, 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blaikie et al. (NFL & NCAA Football Prediction Using Artificial Neural Networks) in view of Charge, Anthony (US 2005/0143198 A1 – Predictive Analysis System and Method, hereinafter referred to as “Charge”), further in view of Groset et al. (US 2017/0080336 A1 – System and Method for Virtual Team Assembly, hereinafter referred to as “Groset”), and further in view of Zhao et al. (Applying Deep Bidirectional LSTM and Mixture Density Network for Basketball Trajectory Prediction, hereinafter referred to as “Zhao”).

Regarding claim 1, Blaikie teaches a method of generating an outcome for a sporting event (Blaikie, section 1 – teaches using ANNs to generate outcomes of NFL/NCAA football games), comprising: 
retrieving, by a computing system, tracking data from a data store, the tracking data comprising event data for a plurality of events across a plurality of season (Blaikie, section 3 – teaches using 46 statistics per game and using game-by-game data for every season from 2003-2010); 
generating, by the computing system, a predictive model using a deep neural network (Blaikie, section 1 – teaches using ANNs to generate outcomes of NFL/NCAA football games; Blaikie, section 5 – teaches using a deep neural network) ... ; 
receiving, by the computing system, an indication to generate a predicted outcome of the sporting event (Blaikie, section 4 – teaches a testing set to use on the ANN to predict the score after the model is fully trained) ...; and 
generating, by the computing system via the predictive model, a final score differential for the sporting event (Blaikie, section 1 – teaches predicting the outcome of football games where the best models have an error of 10-12 points [having an error based on points demonstrates the models predicting a score differential]) ...
While Blaikie teaches making sports predictions using artificial neural networks, Blaikie does not explicitly teach generating, by the computing system, a predictive model using a deep neural network, by: learning, by a neural network, one or more players likely to be in each event at each time, t, given time based on lineup features of each team, current state of each event at each time t, and current box score at each time t; generating a data set comprising the one or more players likely to be in each event at each time t; learning, by a mixture density network, a score difference at each time t, based on the lineup features of each team, the current state of each event at time t, the current box score at each time t, and the data set comprising the one or more players likely to be in each event at each time t; 
Charge teaches 
generating, by the computing system, a predictive model (Charge, ¶0028 – teaches a computer controlled system which generates outputs of predicted strategic significance in future conduct of a sporting event) ... by: 
learning ... a score difference at each time t (Charge, ¶0028 – teaches a computer controlled system which generates outputs of predicted strategic significance in future conduct of a sporting event; Charge, ¶¶0031, 0041 – teaches using historical data to learn for current predictive analysis; Charge, ¶0042 – teaches that the break-point can occur at any time during the match; Charge, ¶0074 – teaches outputting a break-point indication, where a break-point is a warning that if things remain constant, the team could lose the game; see also Charge, ¶0015 – definition of break-point [Predicting a break point of losing the game, is interpreted as predicting a negative score differential]), based on the lineup features of each team (Charge, ¶¶0047-0056, 0058-0073, 0081-0274 - lists various input and output factors considered by the predictive analysis relating to the team, for example: ¶0055 - performance statistics, ¶¶0060-0062, 0064-0068, 0070-0071, 0073 - psychological factors of players/team), the current state of each event at time t (Charge, ¶¶0047-0056, 0058-0073, 0081-0274 - lists various input and output factors considered by the predictive analysis relating to the current state of the event, for example: ¶0050 - location and duration of play, ¶0051 - patterns of play, ¶0055 - performance statistics, ¶¶0059-0073 - psychological factors, ¶¶0175-218 – key performance , the current box score at each time t (Charge, ¶¶0047-0056, 0058-0073, 0081-0274 - lists various input and output factors considered by the predictive analysis relating to the event, for example: ¶0048 - scoring opportunities to scores, ¶0053 - source of scoring, ¶0055- performance statistics, ¶0056 - quarter score differentials; ¶¶0175-218 – key performance measures), and the data set comprising the one or more players likely to be in each event at each time t (Charge, ¶¶0047-0056, 0058-0073, 0081-0274 - lists various input and output factors considered by the predictive analysis relating to the players, for example: ¶0049 - individual player performance, ¶¶0062, 0064-0065, 0067-0068, 0070-0071, 0073 - psychological factors of players, ¶0241 - key player injury loss, ¶0242 - key players benched for poor performance); 
receiving, by the computing system, an indication to generate a predicted outcome of the sporting event at a time, T (Charge, ¶0042 – teaches triggering reports when a break-point is reached at any time during the match); and 
generating, by the computing system via the predictive model, a final score differential for the sporting event (Charge, ¶0028 – teaches a computer controlled system which generates outputs of predicted strategic significance in future conduct of a sporting event; Charge, ¶0074 – teaches outputting a break-point indication, where a break-point is a warning that if things remain constant, the team could lose the game; see also Charge, ¶0015 – definition of break-point [Predicting a break point of losing the game, is interpreted as predicting a negative score differential]) based on lineup features of each team to the sporting event (Charge, ¶¶0047-0056, 0058-0073, 0081-0274 - lists various input and output factors considered by the predictive analysis relating to the team, for example: ¶0055 - performance statistics, ¶¶0060-0062, 0064-0068, 0070-0071, 0073 - psychological factors of players/team), current state of the sporting event at the time T (Charge, ¶¶0047-0056, 0058-0073, 0081-0274 - lists various input and output factors considered by the predictive analysis , current box score at the time T (Charge, ¶¶0047-0056, 0058-0073, 0081-0274 - lists various input and output factors considered by the predictive analysis relating to the event, for example: ¶0048 - scoring opportunities to scores, ¶0053 - source of scoring, ¶0055- performance statistics, ¶0056 - quarter score differentials; ¶¶0175-218 – key performance measures), and current lineup in the sporting event at time T (Charge, ¶¶0047-0056, 0058-0073, 0081-0274 - lists various input and output factors considered by the predictive analysis relating to the players, for example: ¶0049 - individual player performance, ¶¶0062, 0064-0065, 0067-0068, 0070-0071, 0073 - psychological factors of players, ¶0241 - key player injury loss, ¶0242 - key players benched for poor performance).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Blaikie with the teachings of Charge in order to provide real-time risk management during a sporting event in the field of predicting sporting event outcomes (Charge, ¶0003 – “In a preferred aspect of the invention it will be seen that real-time performance and predictive reports, risk assessments and recommendations are produced which relate to the performance of a sporting team in an actual sporting event. These are prepared by a scientific risk management-based analytical, statistical and predictive system which records and analyses data and information about and from sporting events.”).
While Blaikie in view of Charge teaches predictive models for predicting sporting event outcomes, Blaikie in view of Charge does not explicitly teach learning scoring differentials using a mixture density network. Further, Blaikie in view of Charge does not explicitly teach learning, by a neural network, one or more players likely to be in each event at each time, t, given time based on lineup 
Groset teaches 
learning, by a neural network, one or more players likely to be in each event at each time, t (Groset, ¶0035 – teaches generating a player lineup at a pre-defined time interval; Groset, ¶¶0059-0060 – teaches using neural networks to learn players in a lineup), given time based on lineup features of each team (Groset, ¶¶0047, 0070, 0076 – teaches lineup features of each team, including matchup statistics, opponent lineup statistics, player v. opponent characteristics), current state of each event at each time t (Groset, ¶¶0015, 0100 – teaches changing scores based on event that occurred at a given time during the event; Groset, ¶0042 – teaches current state of the event including current “real-time” scores), and current box score at each time t (Groset, ¶0068 – teaches play-time factors which can be applied at a given time during the event to player statistics, for example, plate appearances and play time); 
generating a data set comprising the one or more players likely to be in each event at each time t (Groset, ¶0060 – teaches generating a lineup [dataset of players likely to play] including one or more players); 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Blaikie in view of Charge with the teachings of Groset in order to maximize normalized player value based on varying circumstances in the field of predicting sporting event outcomes (Groset, ¶0055 – “To modify the values of the players, there can be a mapping function ... which applies modifiers ... to appropriate elements the player attributes. The modifiers ... can be based on at least a portion of the primary data ..., secondary data ..., and tertiary data... For example, in some situations, a player's performance may have no correlation whatsoever with the weather conditions. One example of such would be players of indoor sports. As such, the weather data component of the 
While Blaikie in view of Charge and further in view of Groset teaches predictive models for predicting sporting event outcomes, Blaikie in view of Charge and further in view of Groset does not explicitly teach learning scoring differentials using a mixture density network.
Zhao teaches learning, by a mixture density network, a score difference at each time t (Zhao, section 1 – teaches using mixture density network which incorporates temporal information to predict hit or miss of three point shots; Zhao, section 2.3 – teaches training the MDN) ....
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Blaikie in view of Charge and further in view of Groset with the teachings of Zhao in order to use mixture density networks which are particularly suitable for dealing with time series problems while improving convergence speed and accuracy in the field of predicting sporting event outcomes (Zhao, Abstract – “Data analytics helps basketball teams to create tactics. However, manual data collection and analytics are costly and ineffective. Therefore, we applied a deep bidirectional long short-term memory (BLSTM) and mixture density network (MDN) approach. This model is not only capable of predicting a basketball trajectory based on real data, but it also can generate new trajectory 

Regarding claim 3, Blaikie in view of Charge, further in view of Groset and further in view of Zhao teaches all of the limitations of the method of claim 1 as noted above. Zhao further teaches wherein learning, by the mixture density network, the score difference at each time t (Zhao, section 1 – teaches using mixture density network which incorporates temporal information to predict hit or miss of three point shots), comprises: 
comparing the score difference at each time t to the actual score difference at each time t (Zhao, sections 2.2-2.3 – teaches comparing the output [score difference] with the ground truth [actual score]); and 
minimizing an error between the score difference and the actual score difference using a negative log likelihood of finding an optimal set of parameters (Zhao, section 2-3 – teaches using negative log likelihood with momentum to minimize the error).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Blaikie, Charge, Groset and Zhao in order to use negative 

Regarding claim 4, Blaikie in view of Charge, further in view of Groset and further in view of Zhao teaches all of the limitations of the method of claim 1 as noted above. Groset further teaches wherein learning, by the neural network, the one or more players likely to be in each event at each time, t (Groset, ¶0035 – teaches generating a player lineup at a pre-defined time interval; Groset, ¶¶0059-0060 – teaches using neural networks to learn players in a lineup), given time based on the lineup features of each team (Groset, ¶¶0047, 0070, 0076 – teaches lineup features of each team, including matchup statistics, opponent lineup statistics, player v. opponent characteristics), the current state of each event at each time t (Groset, ¶¶0015, 0100 – teaches changing scores based on event that occurred at a given time during the event; Groset, ¶0042 – teaches current state of the event including current “real-time” scores), and the current box score at each time t (Groset, ¶0068 – teaches play-time factors which can be applied at a given time during the event to player statistics, for example, plate appearances and play time) comprises: 
learning one or more lineup encoding features (Groset, ¶¶0055-0056 – teaches creating encoded representations of the players).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Blaikie, Charge, Groset and Zhao in order to encode player/lineup values because it is advantageous to normalize players in order to select players based on maximized projected scores (Groset, ¶0055).

Regarding claim 6, Blaikie in view of Charge, further in view of Groset and further in view of Zhao teaches all of the limitations of the method of claim 1 as noted above. Groset further teaches wherein the lineup features of each team are represented as a union of a plurality of lineup vectors constructed for each player on each team (Groset, ¶0060 – teaches generating a lineup including one or more players represented by internal objects; see also Groset, ¶0053 – teaches internal objects include vectors).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Blaikie, Charge, Groset and Zhao in order to create lineups by combining player vectors because it is advantageous to consider all players together, as opposed to individually, to maximize the projected value of the team together (Groset, ¶0060).

Regarding claim 8, it is the system embodiment of claim 1 with similar limitations to claim 1 and is rejected under the same reasoning found in claim 1. Charge further teaches a system for predicting the outcome of a sporting event (Charge, ¶¶0019-0023 – teaches a system for predicting sporting event outcomes), comprising: 
a processor (Charge, ¶0023 – teaches a computer including a computer program to perform methods); and 
a memory having programming instructions stored thereon, which, when executed by the processor, performs one or more operations (Charge, ¶0023 – teaches a computer including a computer program to perform methods) ...
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Blaikie, Charge, Groset and Zhao for the same reasons as disclosed in claim 1 above.

Regarding claim 10, the rejection of claim 8 is incorporated herein. Further, the limitations in this claim are taught by Blaikie in view of Charge, further in view of Groset and further in view of Zhao for the reasons set forth in the rejection of claim 3.

Regarding claim 11, the rejection of claim 8 is incorporated herein. Further, the limitations in this claim are taught by Blaikie in view of Charge, further in view of Groset and further in view of Zhao for the reasons set forth in the rejection of claim 4.

Regarding claim 13, the rejection of claim 8 is incorporated herein. Further, the limitations in this claim are taught by Blaikie in view of Charge, further in view of Groset and further in view of Zhao for the reasons set forth in the rejection of claim 6.

Regarding claim 15, it is the computer readable medium embodiment of claim 1 with similar limitations to claim 1 and is rejected under the same reasoning found in claim 1. Charge further teaches a non-transitory computer readable medium including one or more sequences of instructions that, when executed by the one or more processors, causes (Charge, ¶0023 – teaches a computer including a computer program to perform methods) ...
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Blaikie, Charge, Groset and Zhao for the same reasons as disclosed in claim 1 above.

Regarding claim 17
Regarding claim 18, the rejection of claim 8 is incorporated herein. Further, the limitations in this claim are taught by Blaikie in view of Charge, further in view of Groset and further in view of Zhao for the reasons set forth in the rejection of claim 4.

Regarding claim 20, the rejection of claim 8 is incorporated herein. Further, the limitations in this claim are taught by Blaikie in view of Charge, further in view of Groset and further in view of Zhao for the reasons set forth in the rejection of claim 6.

Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Blaikie in view of Charge, further in view of Groset, further in view of Zhao and further in view of Lehmann et al. (US 2014/0236331 A1 – Real-Time Decision Making in Sports, hereinafter referred to as “Lehmann”).

Regarding claim 2, Blaikie in view of Charge, further in view of Groset and further in view of Zhao teaches all of the limitations of the method of claim 1 as noted above. However, Blaikie in view of Charge, further in view of Groset and further in view of Zhao does not explicitly teach wherein receiving, by the computing system, the indication to generate the predicted outcome of the sporting event at the time, T comprises: receiving, from a client device, a request to predict the outcome of the sporting event at the time T.
Lehmann teaches wherein receiving, by the computing system, the indication to generate the predicted outcome of the sporting event at the time, T (Lehmann, ¶0020 – teaches a real-time request for a strategy proposal [outcome] can be sent to the analytical server) comprises: 
receiving, from a client device, a request to predict the outcome of the sporting event at the time T (Lehmann, ¶0020 – teaches a user, e.g., a coach, sending a request for a real-time strategy proposal).


Regarding claim 9, the rejection of claim 8 is incorporated herein. Further, the limitations in this claim are taught by Blaikie in view of Charge, further in view of Groset, further in view of Zhao and further in view of Lehmann for the reasons set forth in the rejection of claim 2.

Regarding claim 16, the rejection of claim 8 is incorporated herein. Further, the limitations in this claim are taught by Blaikie in view of Charge, further in view of Groset, further in view of Zhao and further in view of Lehmann for the reasons set forth in the rejection of claim 2.

Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Blaikie in view of Charge, further in view of Groset, further in view of Zhao and further in view of Chandler et al. (An Exploratory Study of Minor League Baseball Statistics, hereinafter referred to as “Chandler”).

Regarding claim 5, Blaikie in view of Charge, further in view of Groset and further in view of Zhao teaches all of the limitations of the method of claim 4 as noted above. However, Blaikie in view of Charge, further in view of Groset and further in view of Zhao does not explicitly teach training a set of random forest classifiers with the one or more lineup encoding features.
Chandler teaches training a set of random forest classifiers (Chandler, section 4 – teaches training random forest; see also Chandler, section 3) with the one or more lineup encoding features (Chandler, section 2 – teaches separating player data into an array of statistics at each level [encoding player data]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Blaikie in view of Charge, further in view of Groset and further in view of Zhao with the teachings of Chandler in order to generate variable importance scores and compare predictive power of performance metrics in the field of predicting sporting event outcomes (Chandler, section 3 –  “The Random Forest technique has been shown to be fruitful in analyzing sports data ...”; Chandler, section 4 - "We analyzed trends across Minor League levels using various slope analyses. Two outputs of the Random Forest lent themselves very nicely to this type of analysis: the variable importance score Vij for variable i at Minor League level j = 1, ..., 6, and the estimated probability of promotion for individual players,                         
                            
                                
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                
                                
                                    k
                                
                            
                            ,
                             
                            k
                            =
                            1
                            ,
                             
                            …
                            ,
                             
                            n
                        
                    . We used the evolution of Vi over levels to compare both the predictive power of performance metrics and the relative usefulness of draft position in promoting prospects."; Chandler, section 4.1 - "We took the subset of players who made it at least as far 

Regarding claim 12, the rejection of claim 8 [interpreted as depending from claim 11 as noted above] is incorporated herein. Further, the limitations in this claim are taught by Blaikie in view of Charge, further in view of Groset, further in view of Zhao and further in view of Chandler for the reasons set forth in the rejection of claim 5.

Regarding claim 19, the rejection of claim 15 [interpreted as depending from claim 18 as noted above] is incorporated herein. Further, the limitations in this claim are taught by Blaikie in view of Charge, further in view of Groset, further in view of Zhao and further in view of Chandler for the reasons set forth in the rejection of claim 5.

Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Blaikie in view of Charge, further in view of Groset, further in view of Zhao and further in view of Schnurr et al. (US 2017/0061314 A1 – Event Prediction Enhancements, hereinafter referred to as “Schnurr”).

Regarding claim 7, Blaikie in view of Charge, further in view of Groset and further in view of Zhao teaches all of the limitations of the method of claim 1 as noted above. However, Blaikie in view of Charge, further in view of Groset and further in view of Zhao does not explicitly teach wherein the current state of each event at each time t is represented by a vector comprising each play-by-play event up to the time t and at each time t.
Schnurr teaches wherein the current state of each event at each time t is represented by a vector comprising each play-by-play event up to the time t and at each time t (Schnurr, ¶00303 – 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Blaikie in view of Charge, further in view of Groset and further in view of Zhao with the teachings of Schnurr in order to dynamically update a prediction model while an event is occurring in the field of predicting sporting event outcomes (Schnurr, ¶0054 – “In some implementations, live football data reporting computing system ... may send game data generated from a football game that is currently taking place to prediction trainer computing system ..., and prediction trainer computing system ... may update the prediction models ... based the game data. In other words, the prediction models ... may be dynamically updated to account for information produced by a football game that is currently taking place. Such dynamic updating of the prediction models may be dependent on the processing resources of prediction trainer computing system...”).

Regarding claim 14, the rejection of claim 8 is incorporated herein. Further, the limitations in this claim are taught by Blaikie in view of Charge, further in view of Groset, further in view of Zhao and further in view of Schnurr for the reasons set forth in the rejection of claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Qian et al. (US Pat. No. 6,616,529 – Simulation and Synthesis of Sports Matches) teaches using an event synthesis engine and a hierarchical event model to predict events in a sports match using a probabilistic inferential technique.

Perricone et al. (Predicting Results for Professional Basketball Using NBA API Data) teaches generating reduced feature sets most representative of the outcome of the game and developing various models to learn to predict the winner.
Kinoshita et al. (Deep Mixture Density Network for Statistical Model-Based Feature Enhancement) teaches using an MDN which allows for the uncertainty in the parameter estimation to be considered where negative log likelihood is used during the training.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARSHALL L WERNER/               Examiner, Art Unit 2125      
                                                                                                                                                                        
/BRIAN M SMITH/Primary Examiner, Art Unit 2122